Martin, J
delivered the opinion of the court. The defendant complains of the judgment of the district court, taxing as a part of the costs which she is to pay, the compensation to the experts for valuing the work performed by the plaintiff’s testator.
Her counsel urges that this compensation cannot be considered as a part of the ordinary costs of the suit; that it is occasioned by the act of the plaintiff’s testator; which induced this court to deny him any interest, except from the date of the judgment; the plaintiff should, therefore, pay at least one half of the expenses, if not the whole.
It does not appear to us that the district judge erred in dissallowing the claim of the defendant and appellee.
The costs of a suit, include all the charges which the law allows (even when not ascertained by law, but left to be assessed by the court) to defray the expenses necessary to arrive at a final decision of the suit Experts are a kind of witnesses sent by the court, on the premises, to view the work, and report to the *449court, the manner in which it is executed, and its valuation. This compensation constitutes a part of the costs; in the same manner as that of witnesses, whose attendance is required in court. The party, who requires his adversary to administer legal proof of his demand, must pay (if he fail) the costs attending the production of that proof.
Hennen for the plaintiffs, Seghers for the defendant.
It is, therefore, ordered, adjudged and decreed, that, the judgment of the district court be affirmed with costs.